Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT



This Note and Warrant Purchase Agreement (this “Agreement”) is entered into as
of [●], 2014, by and among Wireless Ronin Technologies, Inc., a Minnesota
corporation (the “Company”), and the parties indicated as Purchasers on one or
more counterpart signature pages hereof (each of which is a “Purchaser,” and
collectively the “Purchasers”).

 
INTRODUCTION


The Company desires to offer and sell, in a private placement transaction exempt
from the registration requirements of the Securities Act of 1933 and applicable
state securities laws, up to $1,000,000 in face value of Unsecured Convertible
Promissory Notes (“Notes”) and Warrants to Purchase Common Stock for the
purchase of up to 250,000 shares of the common stock of the Company
(“Warrants”).  The Purchasers desire to purchase the Notes in substantially the
form attached hereto as Exhibit A, and the Warrants in substantially the form
attached hereto as Exhibit B.

 
AGREEMENT


Now, Therefore, in consideration of the foregoing and the mutual promises
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.           Purchase and Sale of Notes and Warrants.  Subject to the terms and
conditions hereof, at the Closing, as hereinafter defined, the Company shall
sell, issue and deliver, and each Purchaser shall purchase, a Note and a Warrant
in the amounts indicated on the schedule attached hereto as Exhibit C.  The
purchase price of each Note and associated Warrant (the “Purchase Price”) shall
equal the principal amount of such Note.


2.           Closing, Delivery, and Payment.  The transactions contemplated by
this Agreement shall be effectuated at a Closing (the “Closing”), which shall
take place at 10:00 a.m. no later than ____________, 2014, at the offices of the
Company at 5929 Baker Road, Suite 475, Minnetonka, MN 55345 (the “Closing
Date”), or at such other time or place as the Company and the Purchasers may
mutually agree, with such other subsequent Closings at such other times and
places as the Company and the Purchasers shall determine.  At the Closing, and
subject to the terms and conditions hereof, the Company will deliver to each
Purchaser its Note, against payment by such Purchaser of the amount of the
Purchase Price payable by such Purchaser by wire transfer to an account
identified by the Company.


3.           Representations and Warranties of the Company.  The Company
represents and warrants to each Purchaser as of the date of this Agreement and
as of the Closing Date as follows:


3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Minnesota.  The Company has all requisite power and
authority to own and operate its properties and assets; to execute, deliver, and
perform this Agreement, the Notes and the other documents and instruments
contemplated hereby or thereby or otherwise made or delivered in connection
herewith or therewith (collectively, the “Transaction Documents”) to which it is
a party; to issue, sell, and deliver the Notes and the shares of common stock
issuable upon conversion thereof, and the Warrants and the shares of common
stock issuable upon exercise thereof (collectively, all of the foregoing are
referred to as the “Securities”); and to carry on its business as presently
conducted and as presently proposed to be conducted.  The Company is duly
qualified, authorized to do business, and in good standing as a foreign
corporation in all jurisdictions in which the nature of its activities and
properties makes such qualification necessary.


 
 

--------------------------------------------------------------------------------

 
3.2           Capitalization.  The authorized capital of the Company (the
“Capital Stock”) is as set forth in its Annual Report on Form 10-K for the
period ended December 31, 2013 filed with the United States Securities and
Exchange Commission (the “Commission”).  All issued and outstanding shares of
Capital Stock have been duly authorized and validly issued and are fully paid
and non-assessable.  The Securities have been duly and validly reserved for
issuance.  The Securities, when issued, shall be validly issued, fully paid, and
non-assessable.


3.3           Authorization; Binding Obligations.  All corporate action on the
part of the Company necessary for the authorization, sale, issuance, and
delivery of the Securities; the authorization, execution, and delivery of this
Agreement and the other Transaction Documents; and the performance of all
obligations of the Company hereunder and thereunder, has been taken.  This
Agreement, the Notes, the Warrants and the other Transaction Documents to which
it is a party, when executed and delivered, shall be valid and binding
obligations of the Company enforceable against it in accordance with their
respective terms.


3.4           Financial Statements.  The Company’s Annual Report for the period
ended December 31, 2014, filed with the Commission, presents fairly, in all
material respects, the consolidated financial position of the Company and its
subsidiaries as of the dates thereof, and the consolidated results of its
operations and its cash flows for year then ended in conformity with U.S.
generally accepted accounting principles.


3.5           Intellectual Property.  The Company owns or possesses adequate
licenses or other rights to use all trademarks, service marks, trade names,
copyrights, trade secrets, manufacturing processes, software, formulae,
know-how, and other proprietary rights and patents necessary or appropriate for
its business as now conducted and as presently proposed to be conducted, without
any infringement of the rights of others.


3.6           Compliance with Other Instruments.  The Company is in compliance
with all of the provisions of its articles of incorporation and bylaws.  Except
with respect to the Permitted Indebtedness (as defined in Section 6.2(b) below),
the execution, delivery, and performance by the Company of this Agreement and
each of the other Transaction Documents, the issuance of the Securities, and the
fulfillment and compliance with respective terms hereof and thereof by the
Company, do not and will not (a) conflict with or result in a material breach or
violation of the terms, conditions, or provisions of any indenture, agreement,
or instrument to which the Company is bound, (b) constitute a default under such
indenture, agreement, or instrument, (c) result in the creation of any lien,
security interest, charge, or encumbrance upon the Capital Stock or assets
pursuant to any such indenture, agreement, or instrument, (d) give any third
party the right to accelerate any obligation under any such indenture,
agreement, or instrument, or (e) require any authorization, consent, approval,
exemption, or other action by or notice to any court, administrative or
governmental body, or any third party pursuant to, the articles of incorporation
or bylaws of the Company, or any law, statute, rule, or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree to
which any Company is subject, other than the filing of a Form D with the
Commission and appropriate blue sky filings with state securities commissions as
applicable.


 
2

--------------------------------------------------------------------------------

 
3.7           Litigation.  There is no material action, suit, claim,
investigation, arbitration, or other legal or administrative proceeding pending
or, to the Company’s knowledge, threatened against the Company and, to the
Company’s knowledge, there is no basis for any of the foregoing.  There are no
unsatisfied judgments, penalties, or awards against or affecting the Company or
its businesses, properties or assets.


3.8           Compliance with Laws; Regulatory Permits.  The Company is not in
violation, in any material respect, of any applicable statute, rule, regulation,
order, or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties.  The Company has all necessary approvals,
clearances, permits, licenses, registrations, and any similar authority
necessary for the conduct of its business as now being or presently being
proposed to be conducted by it.


3.9           Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.2, the offer, sale and
issuance of the Securities shall be exempt from the registration requirements of
the Securities Act of 1933, and are exempt from registration and qualification
under the registration or qualification requirements of applicable state
securities laws.  Neither the Company nor any agent on behalf of the Company has
solicited or shall solicit any offers to sell or has offered to sell or shall
offer to sell all or any part of the Securities to any Person so as to bring the
sale of such Securities by the Company within the registration provisions of the
Securities Act or applicable state securities laws.


3.10           Tax Returns and Payments.  All federal, state, local, and foreign
tax returns and reports of the Company required by law to be filed as of the
date of this Agreement have been filed, and such returns and reports are correct
and complete, and amounts equal to all taxes and other fees that are due and
payable have been fully and timely paid or, in the case of taxes not yet due,
fully provided for in the Financial Statements.


3.11           Environmental Regulations.  No notice, notification, demand,
request for information, citation, summons, complaint, or order has been
received by, and, to the Company’s knowledge, no action, claim, suit,
proceeding, review, or investigation is pending or threatened against, the
Company with respect to any matters relating to or arising out of any
Environmental Law.  As used herein, “Environmental Law” means any federal,
state, local or foreign statute, law, judicial decision, regulation, ordinance,
rule, judgment, order, code, injunction, permit, or governmental agreement
relating to human health or the environment.


3.13           Periodic Reports.  As of the date of this Agreement, (A) the
Company has not sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the Company’s periodic reports and other
information filed with the Commission, and (B) there has not been any change in
the capital stock of the Company (other than a change in the number of
outstanding shares of the Company’s common stock, $0.01 par value (the “Common
Stock”) due to the issuance of shares upon the exercise of outstanding options
or warrants and restricted stock awards granted in connection with standard
director compensatory arrangements) or any material adverse change in the
business, affairs, operations, properties, financial condition or results of
operations of the Company taken as a whole, otherwise than as set forth in the
Company’s previously filed periodic reports and other information filed with the
Commission.


3.13           Labor Relations.  There are no pending or, to the Company’s
knowledge, threatened or anticipated (a) employment discrimination charges or
complaints against or involving the Company before any federal, state, or local
board, department, commission, or agency, or (b) unfair labor practice charges
or complaints, disputes, or grievances affecting the Company.  None of the
employees of the Company are represented by any labor unions nor, to the Company
knowledge, is any union organization campaign in progress.


 
3

--------------------------------------------------------------------------------

 
3.14           Insurance.  The Company has in full force and effect fire,
casualty, liability and other insurance policies of such types and amounts and
with such coverage as are typically carried by companies of established
reputations in a business and position similar to that of the Company.


3.15           Disclosure.  The Company has only provided each Purchaser with
the information that such Purchaser has requested in deciding whether to
purchase any Notes.  In addition, the Company has required each Purchaser to
acknowledge receipt and review of (i) the Company’s most recent cautionary
statement regarding forward-looking statements, filed with the Commission on
March 11, 2014, and (ii) the Liquidity and Capital Resources discussion from the
Company’s Annual Report on Form 10-K for the year ended December 31, 2013, filed
with the Commission on March 11, 2014, each of which are attached hereto as
Exhibit D, prior to making an investment decision regarding the Notes and
Warrants.


4.           Representations and Warranties of Purchasers.  Each Purchaser
hereby represents and warrants to the Company, effective as of the date of this
Agreement and as of the Closing Date as follows:


4.1           Requisite Power and Authority.  The Purchaser, if an entity and
not a natural person, is duly organized or incorporated and validly existing
under the laws of the jurisdiction of its organization or incorporation and has
full partnership, corporate or other power and authority under its governing
instruments and such laws to conduct its business as now conducted and to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party.  All action on the part of the Purchaser necessary for the
authorization, execution, delivery and performance of all obligations of the
Purchaser under this Agreement and the other Transaction Documents to which it
is a party has been taken prior to or concurrently with the Closing.  Upon
execution and delivery, this Agreement and the other Transaction Documents to
which the Purchaser is a party shall be valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application affecting enforcement of
creditors’ rights, and by general principles of equity that restrict the
availability of equitable remedies.


4.2           Investment Representations.  The Purchaser understands that the
issuance of the Securities have not been registered under the Securities Act of
1933.  The Purchaser also understands that such securities are being offered and
sold pursuant to an exemption from registration contained in the Securities Act
of 1933 based in part upon the Purchaser’s representations contained in this
Agreement.  The Purchaser hereby represents and warrants to the Company as
follows:


 
4

--------------------------------------------------------------------------------

 
(a)           The Purchaser has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect such Purchaser’s own
interests.  The Purchaser must bear the economic risk of this investment
indefinitely unless the resale of the Notes, Warrants or the Common Stock
issuable upon conversion of the Notes or exercise of the Warrants is registered
pursuant to the Securities Act 1933, or an exemption from registration is
available.  The Purchaser understands that the Company has no intention of
registering the resale of the Securities.  The Purchaser also understands that
there is no assurance that any exemption from registration under the Securities
Act of 1933 will be available and that, even if it is available, such exemption
may not allow the Purchaser to transfer all or any portion of the Securities
under the circumstances, in the amounts or at the times the Purchaser might
propose.


(b)           The Purchaser is acquiring the Securities for the Purchaser’s own
account for investment only, and not with a view towards their distribution.


(c)           The Purchaser acknowledges that the Company has not prepared and
distributed any disclosure documents in connection with the offer and sale of
the Securities except for this Agreement (including its exhibits and
schedules).  The Purchaser acknowledges that it has had an opportunity to review
the Company’s public filings with the Commission, and to ask questions of and
receive answers from the Company, or a person or persons acting on its behalf,
concerning the terms and conditions and all other aspects of investment in the
Company and the Securities.  The Purchaser represents that by reason of its, or
of its management’s, business or financial experience, the Purchaser has the
capacity to protect its own interests in connection with the transactions
contemplated in this Agreement.


(d)           The Purchaser represents that it is an accredited investor within
the meaning of Rule 501 of Regulation D under the Securities Act of 1933, as
more specifically set forth on the Accredited Investor Certification attached
hereto as Exhibit E.


(e)           The Purchaser hereby acknowledges receipt, review and
understanding of the Cautionary Statement and Liquidity and Capital Resources
disclosure attached hereto as Exhibit D.


(f)           To comply with applicable U.S. laws, including but not limited to
the International Anti-Money Laundering and Financial Anti-Terrorism Abatement
Act of 2001 (Title III of the USA PATRIOT Act), Purchaser represents and
warrants that all payments by such Purchaser to the Company and all securities
or payments made or distributions paid to the Purchaser from the Company will be
made only in the Purchaser’s name and to and from a bank account of a bank based
or incorporated in or formed under the laws of the United States.


 
5

--------------------------------------------------------------------------------

 
(g)           Merriman Capital, Inc. will be paid a customary commission
relating to the consummation of the investment transactions contemplated by this
Agreement.  Other than the payment by the Company to Merriman Capital, Inc., no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such Purchaser is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated by this Agreement.  Such Purchaser agrees to
indemnify the Company for any claims, losses or expenses incurred by the Company
in connection with any claim for any such fees or commissions.


4.3           Investment Representations.  The Purchaser understands and agrees
that the Notes are expressly subordinated to the Company’s senior debt to
Silicon Valley Bank, as described in Schedule 6.2(b).  If requested, at the
Closing the Purchaser will enter into a subordination agreement with Silicon
Valley Bank in customary and negotiated form reasonably acceptable to Silicon
Valley Bank.


5.           Survival of Representations and Warranties.  The representations
and warranties made herein are made as of the date of this Agreement and as of
the date of Closing.  They shall survive the Closing.


6.           Post-Closing Covenants.


6.1           Affirmative Covenants of the Company.  From the date hereof until
the date on which all Notes, or any successor, substitute, or replacement Notes,
shall have been paid in full or converted pursuant to the terms herein and
contained in the Notes, the following shall be true or the Company shall take,
or permit or cause to be taken, each of the following actions, as applicable,
unless otherwise provided by the prior written consent of Majority Purchasers,
as defined below:


(a)           The Company shall maintain a standard system of accounts in
accordance with generally accepted accounting principles consistently applied,
and shall keep full and complete financial records, and shall file with the
EDGAR system of the Commission quarterly and year-to-date financial statements,
and audited financial statements, within the statutorily required period
pursuant to Rule 12b-2 of the Securities Exchange Act of 1934.


(b)           The Company shall at all times preserve and keep in full force and
effect its corporate existence and licenses, authorizations, permits, rights,
and franchises material to the business of the Company, and shall qualify to do
business as a foreign corporation in all jurisdictions in which the nature of
its activities and properties (both owned and leased) makes such qualification
necessary.


(c)           The Company shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Company or upon its respective
income or profits, or upon any respective properties belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims that, if
unpaid, might become a lien or charge upon any such properties, provided that
the Company shall not be required to pay any such tax, assessment, charge, levy,
or claim which is being contested in good faith and by proper proceedings if the
Company shall have set aside on its books adequate reserves with respect
thereto.


 
6

--------------------------------------------------------------------------------

 
(d)           The Company shall comply in all material respects with all
applicable laws, rules, regulations and orders of any governmental authority.


(e)           The Company shall at all times reserve and keep available out of
its authorized but unissued shares of Common Stock, a number of shares
sufficient to allow the conversion in full of all of the Notes.  The Company
shall take all such actions as may be necessary to assure that all the
Securities may be issued without violation of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
such Securities may be listed (except for official notice of issuance which
shall be immediately transmitted by the Company upon issuance).


(f)           The Company shall as promptly as practicable under the
circumstances, but in any event within three days, give notice to each Purchaser
after becoming aware of the existence of any condition or event which
constitutes, or the occurrence of, any of the following: (i) any Event of
Default (as defined in the Notes); (ii) any other event of non-compliance by the
Company under this Agreement; or (iii) the institution of an action, suit, or
proceeding against the Company before any court, administrative agency, or
arbitrator including, without limitation, any action of a foreign government or
instrumentality, which, if adversely decided, could materially adversely affect
the business, properties, financial condition, or results of operations of the
Company, taken as a whole, whether or not arising in the ordinary course of
business.


6.2           Negative Covenants of the Company.  From the date hereof until the
date on which all Notes, or any successor, substitute or replacement Notes,
shall be paid in full or converted, the Company shall not take, or permit or
cause to be taken, any of the following actions without the prior written
consent of Purchasers holding a majority of the aggregate outstanding principal
amount of the Notes (the “Majority Purchasers”):  (a) redeem or repurchase any
outstanding Capital Stock or declare or pay or set aside for payment any
dividend or distribution to any stockholder or on account of any Capital Stock
of the Company; or (b) create, incur, or suffer to exist any indebtedness other
than the following (collectively, “Permitted Indebtedness”):  (i) indebtedness
existing on the date hereof and set forth in Schedule 6.2(b), (ii) any
indebtedness approved by Majority Purchasers at any time, or (iii) indebtedness
which is expressly subordinated to the Notes.


6.3           Piggyback Registration Rights.  Each Purchaser shall have the
following rights, with respect to the filing by the Company of registration
statements (each a “Registration Statement”) with the SEC, for the resale of the
shares of Common Stock issuable upon conversion of the Notes and the shares of
Common Stock issuable upon exercise of the Warrants (collectively, the
“Conversion Shares” and referred to together with any equity issued with respect
to the Conversion Shares upon any dividend or stock split in connection with a
combination or conversion of equity securities, recapitalization, merger,
consolidation or other reorganization, as the “Registrable Shares”); provided,
however, that as to any particular securities constituting Registrable Shares,
such securities will cease to be Registrable Shares when they have been: (i)
effectively registered under the Securities Act of 1933 and disposed of in
accordance with the Registration Statement covering them, or sold to the public
through a broker, dealer or market maker pursuant to Rule 144 (or by similar
provision then in force) under the Securities Act of 1933; (ii) when
registration under the Securities Act of 1933 would no longer be required for
the immediate sale of such securities held by such Purchaser pursuant to the
provisions of Rule 144 (or any successor provision); or (iii) two years have
passed from the date hereof.


 
7

--------------------------------------------------------------------------------

 
(a)           If, at any time when there is not an effective Registration
Statement providing for the resale of all of the Registrable Shares, then,
whenever the Company proposes to prepare and file with the SEC a Registration
Statement relating to an offering under the Securities Act of 1933 of any of its
equity securities (other than on Form S-4 or Form S-8, each as promulgated under
the Securities Act of 1933, or their then equivalents), and the registration
form to be used may be used for the registration of Registrable Shares, the
Company shall send to each holder of Registrable Shares written notice of such
determination.  If, within 30 days after receipt of such notice (or within such
shorter period of time as may be specified by the Company in such written notice
as may be necessary for the Company to comply with its obligations with respect
to the timing of the filing of such Registration Statement), any such holder of
Registrable Shares shall so request in writing (which request shall specify the
Registrable Shares intended to be registered), the Company will use commercially
reasonable efforts to cause the registration under the Securities Act of 1933 of
all Registrable Shares which the Company has been so requested to register by
the Purchaser; provided, however, that the Purchaser must cooperate in providing
the Company with all information reasonably required to be included in the
Registration Statement of otherwise obtained by the Company for purposes of
preparing and filing the Registration Statement and any amendments thereto.


(b)           If, for any reason, the SEC requires that the number of
Registrable Shares to be registered for resale pursuant to the Registration
Statement in connection with any Registration Statement, be reduced, or if a
greater number of Registrable Shares is offered for participation in the
proposed offering than in the reasonable opinion of the managing underwriter(s)
of the proposed offering can be accommodated without adversely affecting the
proposed offering, such reduction (the “Cut Back”) shall be allocated pro rata
among the holders whose shares have been included in such Registration Statement
until the reduction required by the SEC or its rules shall have been
effected.  At the discretion of the Company, the Cut Back may be effected first
among one particular type of Registrable Securities (e.g., Conversion Shares
issuable upon exercise of Warrants).


(c)           All expenses incurred by the Company in complying with this
Section, including without limitation all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.”  The Company will pay all
Registration Expenses in connection with any registration statement described in
this Section.


7.           Conditions to Closing.  The obligation of any Purchaser to pay the
Purchase Price of any Note being purchased by such Purchaser on the Closing Date
is, at its option, subject to the satisfaction, on or before the Closing Date,
of each of the following conditions:  (a) all required Transaction Documents
shall be fully executed and delivered; (b) all of the representations and
warranties of the Company contained in this Agreement shall be true as of the
date of this Agreement, and shall be deemed to have been made again as of the
Closing Date and shall be true as of the Closing Date; and (c) the Company shall
have caused all covenants, agreements, and conditions required by this Agreement
to be performed or complied with by them prior to or at the Closing to be so
performed or complied with.


 
8

--------------------------------------------------------------------------------

 
8.           Consent of Purchasers.  Any action, election, consent or other
right of a Purchaser hereunder (including but not limited to any consent
required pursuant to Section 9.6 hereof) may be made, given, or exercised in
writing by the Majority Purchasers in their sole discretion.  Such action,
election, consent or other right exercised may be affected by any available
legal means, including at a meeting, by written consent, or otherwise.  Any such
action, election, consent, or other right exercised by Majority Purchasers shall
apply to and be binding upon all Purchasers.


9.           General Provisions.


9.1           Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of Minnesota, without reference to its conflicts-of
law-principles.


9.2           Successors and Assigns.  The Company may not assign its rights
hereunder or any part thereof to any other Person, and any attempted assignment
shall be void.  Any Purchaser may assign or transfer any Note that it owns,
provided that the assignee of such Note becomes, as of the effective date of any
such assignment, a party to this Agreement, and executes an Accredited Investor
Certification.  Subject to the foregoing, the provisions hereof shall inure to
the benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the parties hereto and shall inure to the benefit of and
be enforceable by each Person who shall be a holder of the Securities from time
to time.


9.3           Further Assurance.  Each party shall execute such other documents
and instruments, give such further assurance and perform such acts as are or may
become necessary or appropriate to effectuate and carry out the provisions of
this Agreement.


9.4           Entire Agreement.  This Agreement, the Notes, the Warrants and the
other Transaction Documents constitute the entire agreement between the Company
and the Purchasers with respect to the purchase and sale of the Securities and
supersede all prior communications and agreements of the Company and the
Purchaser with respect to the subject matter hereof and thereof.  All Exhibits
and Schedules hereto are hereby incorporated herein by reference.  Nothing in
this Agreement, express or implied, is intended to confer upon any third party
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.


9.5           Severability.  In case any provision of the Agreement shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


9.6           Amendment.  This Agreement may be amended or modified by the
mutual agreement of the Company and the Majority Purchasers.


9.7           Notices.  Any notice provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering the same in
person to such party; by depositing with a nationally recognized overnight
courier, specifying next-day delivery, with written verification of receipt; or
by facsimile or electronic mail.  Notice given in accordance herewith shall be
effective the date the same is deposited in the mail, delivered to a nationally
recognized overnight courier, faxed or delivered by electronic mail.  All
notices to the Company shall be sent in care of the Company at 5929 Baker Road,
Suite 475, Minnetonka MN 55345, FAX: (952) 974 7787, Attention: Chief Executive
Officer, skoller@wirelessronin.com,with a copy to Maslon Edelman Borman & Brand,
LLP, 90 S. 7th St. Suite 3200, Minneapolis, MN 55402, Attention: Paul
Chestovich, paul.chestovich@maslon.com.  All notices to Purchasers shall be sent
to the address set forth on the signature pages hereof.  Either the Company or
the Purchasers may designate a new address for notices upon ten days’ advance
written notice to the other parties.


 
9

--------------------------------------------------------------------------------

 
9.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Signatures delivered via electronic mail
utilizing .pdf or other format shall be deemed original signatures for all
purposes hereunder.


9.9           Waiver of Trial by Jury.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY AND EACH PURCHASER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.








*  *  *  *  *  *  *


 
10

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have executed this Securities Purchase
Agreement as of the date first set forth above.




WIRELESS RONIN TECHNOLOGIES, INC.





                          
Scott Koller
President & Chief Executive Officer


 
11

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT




Aggregate Purchase Price to be Paid by the Purchaser:
$__________________________


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Dated as of:  ___________________, 2014




PURCHASER:




By:                                                                          


Print
Name:                                                                          


Title:                                                                       


E-mail
address:                                                                          


Name in which Note(s) are to be
registered:                                                                                                                               


Mailing Address:                          
 
                        

                        

 
State of residence (for securities compliance
purposes):                                                                                                                                          


Address for delivery of Note(s) (if different):


                         

                        





Taxpayer Identification
Number:                                                                                                          
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


The Form of Note is attached hereto.


 
 

--------------------------------------------------------------------------------

 
Exhibit B


The Form of Warrant is attached hereto.




 
 

--------------------------------------------------------------------------------

 
Exhibit C


The List of Investors is attached hereto.


 
 

--------------------------------------------------------------------------------

 
Exhibit D


The disclosures referenced in Section 3.15 are reproduced below.




[Excerpts from MD&A in Form 10-K for year ended December 31, 2013]


Forward-Looking Statements


The following discussion contains various forward-looking statements within the
meaning of Section 21E of the Exchange Act. Although we believe that, in making
any such statement, our expectations are based on reasonable assumptions, any
such statement may be influenced by factors that could cause actual outcomes and
results to be materially different from those projected. When used in the
following discussion, the words “anticipates,” “believes,” “expects,” “intends,”
“plans,” “estimates” and similar expressions, as they relate to us or our
management, are intended to identify such forward-looking statements. These
forward-looking statements are subject to numerous risks and uncertainties that
could cause actual results to differ materially from those anticipated. Factors
that could cause actual results to differ materially from those anticipated,
certain of which are beyond our control, are set forth in Item 1A under the
caption “Risk Factors.”


Our actual results, performance or achievements could differ materially from
those expressed in, or implied by, forward-looking statements. Accordingly, we
cannot be certain that any of the events anticipated by forward-looking
statements will occur or, if any of them do occur, what impact they will have on
us. We caution you to keep in mind the cautions and risks described in this
document and to refrain from attributing undue certainty to any forward-looking
statements, which speak only as of the date of the document in which they
appear. We do not undertake to update any forward-looking statement.


*           *           *           *           *


Liquidity and Capital Resources


Going Concern


We incurred net losses and negative cash flows from operating activities for the
years ended December 31, 2013, 2012 and 2011.  At December 31, 2013, we had
cash, cash equivalents and restricted cash of $1.5 million and working capital
of $1.3 million.  The cash used in operating activities for the year ended
December 31, 2013 was $2.8 million.  At December 31, 2013, we had no outstanding
balance and no borrowing capability on our line of credit with Silicon Valley
Bank.  Silicon Valley Bank has issued a letter of credit in the amount of
$180,000 as collateral to the landlord of our corporate office and another
letter of credit to a vendor in the amount of $50,000. As of December 31, 2013,
we were unable to meet the minimum tangible net worth requirements per the terms
of the loan and security agreement with Silicon Valley bank, and therefore we
are currently unable to drawn down on the line of credit.  As of December 31,
2013, our tangible net worth totaled $1.6 million or $0.6 million below the
minimum required amount per the terms of the loan and security agreement with
Silicon Valley Bank. The line of credit is secured by all of our assets and
matures on  July 15, 2014. Starting with the month ending March 31, 2014 and on
the last day of each following month, our new tangible net worth requirement has
been reduced to $150,000 and, commencing with the quarter ending March 31, 2014,
the minimum tangible net worth requirement increases, commencing with the
quarter ending March 31, 2014 and each quarter thereafter, by the sum of (a)
fifty-percent (50%) of our quarterly net income (without reduction for any
losses) for such quarter, plus (b) fifty-percent (50%) of all proceeds received
from the issuance of equity during such quarter and/or the principal amount of
all subordinated debt incurred during such quarter.  We must comply with this
tangible net worth minimum in order to draw down on such line of credit and also
while there are outstanding credit extensions (other than our existing lease
letter of credit).


 
D-1

--------------------------------------------------------------------------------

 
The financial statements for the fiscal year ended December 31, 2013 were
prepared on a going concern basis, meaning that they do not include any
adjustments to the recoverability and classification of recorded asset amounts
and classification of liabilities that might be necessary should our company be
unable to continue as a going concern.  However, our auditor also expressed
substantial doubt about our ability to continue as a going concern.


Our ability to continue as a going concern is an issue raised as a result of
losses suffered from operations.  Although we believe we extended our ability to
fund our operations as a result of the restructuring we initiated on July 29,
2013 (see “Restructuring” below), even after the savings we expect to achieve
and the additional funds received from the unsecured promissory notes issued in
December 2013, we do not currently have sufficient capital resources to fund
operations beyond June 2014. We continue to experience operating losses.
Management continues to seek financing on favorable terms; however, there can be
no assurance that any such financing can be obtained on favorable terms, if at
all. At present, we have no commitments for any additional financing. Because we
have received an opinion from our auditor that substantial doubt exists as to
whether our company can continue as a going concern, it may be more difficult
for our company to attract investors, secure debt financing or bank loans, or a
combination of the foregoing, on favorable terms, if at all. Our future depends
upon our ability to obtain financing and upon future profitable operations. If
we are unable to generate sufficient revenue, find financing, or adjust our
operating expenses so as to maintain positive working capital, then we will be
forced to cease operations and investors will lose their entire investment. We
can give no assurance as to our ability to generate adequate revenue, raise
sufficient capital, sufficiently reduce operating expenses or continue as a
going concern.


Restructuring


In July 2013, we implemented a restructuring plan designed to conserve our cash
resources and to further align our ongoing expenses with our business by
focusing sales efforts on high-potential customers and prospects, preserving the
research and development staff required to maintain and enhance our RoninCast®
software, and consolidating certain positions.  We incurred a  one-time charge
in 2013 aggregating approximately $0.2 million, consisting primarily of
severance payments.   We believe this restructuring will reduce our annual
operating costs by approximately $1.3 million.


Operating Activities


We do not currently generate positive cash flow. Our investments in
infrastructure have been greater than sales generated to date. As of December
31, 2013, we had an accumulated deficit of $98.0 million. The cash flow used in
operating activities was $2.8 million, $4.8 million and $4.6 million for the
years ended December 31, 2013, 2012 and 2011, respectively.  In 2013, net cash
used by operating activities was attributable to our net loss, partially offset
by an overall decrease in changes to our operating assets and liability accounts
of $0.1 million and $0.7 million of depreciation and amortization and stock
compensation expense.  Included in the changes to our operating accounts were
decreases in accounts receivable, inventory and other assets all of which were
due to lower sales during the fourth quarter of 2013 when compared to the same
period in the prior year.  In addition, accounts payable and accrued liabilities
balances were lower by $0.3 million and $0.1 million at the end of December 31,
2013 when compared to the prior year end balances.  This was primarily the
result of lower operating costs incurred during the fourth quarter of 2013 when
compared to the same period in the prior year.  Changes in our deferred revenue
balances when comparing December 31, 2013 to December 31, 2012 increased $0.2
million as a result of additional uncompleted projects and higher levels of
deferred maintenance contracts as our installation base continues to grow.


 

D-2

--------------------------------------------------------------------------------

 
In 2012, net cash used by operating activities was attributable to our net loss,
along with an overall increase in changes to our operating assets and liability
accounts of $0.3 million, partially offset by depreciation and amortization and
stock compensation expense.  Included in the changes to our operating accounts
were decreases in inventory, prepaid expenses, accounts payable, deferred
revenue and accrued liabilities, all of which were primarily due to lower
operating costs incurred during the fourth quarter of 2012 when compared to the
same period in the prior year.  The accounts receivable balance at the end of
2012 increased from the prior year balance as a result of an increase in sales
during the fourth quarter of 2012 when compared to the same period in the prior
year.


Disruptions in the economy and constraints in the credit markets have caused
companies to reduce or delay capital investment.  Some of our prospective
customers may cancel or delay spending on the development or roll-out of capital
and technology projects with us due to continuing economic
uncertainty.  Difficult economic conditions have adversely affected certain
industries in particular, including the automotive and restaurant industries, in
which we have major customers.  We could also experience lower than anticipated
order levels from current customers, cancellations of existing but unfulfilled
orders, and extended payment or delivery terms.  Economic conditions could also
materially impact us through insolvency of our suppliers or current
customers.  As of December 31, 2013, Chrysler and EWI accounted for 44.8% and
15.0%, respectively, of our total receivables.  In the case of insolvency by one
of our significant customers, an account receivable with respect to that
customer might not be collectible, might not be fully collectible, or might be
collectible over longer than normal terms, each of which could adversely affect
our financial position.  There can be no assurance that we will not suffer
credit losses in the future.


In addition, our financial condition and potential for continued net losses
could cause current and prospective customers to defer placing orders with us,
to require terms that are unfavorable to us, or to place their orders with
marketing technology suppliers other than ourselves, which could adversely
affect our business, financial condition and results of operations. On the same
basis, third-party suppliers may refuse to do business with us, or may do so
only on terms that are unfavorable to us, which also could cause our revenue to
decline.


 
D-3

--------------------------------------------------------------------------------

 
Investing Activities


Net cash used in investing activities was $29,000, $47,000 and $149,000 for the
years ended December 31, 2013, 2012 and 2011, respectively.  Net cash used in
investing activities for the periods presented was attributable to the purchases
of property and equipment.  We believe capital investments for 2014 will be
similar to 2013 as our current infrastructure has the capacity to service
additional deployments.


Financing Activities


We have financed our operations primarily through sales of common stock and the
issuance of notes payable to vendors, shareholders and investors. For the years
ended December 31, 2013, 2012 and 2011, we generated a net $2.1 million, $1.6
million and $3.2 million from financing activities, respectively.


In March 2013, we sold a total of 868 units at a price of $1.80 per unit, each
unit consisting of one share of common stock and one –five year warrant to
purchase 0.50 of a share of common stock, with exercisability commencing six
months and one day after issuance, at an exercise price of $2.73 per share,
pursuant to a registration statement on Form S-3 which was declared effective by
the Securities and Exchange Commission in January 2013.  We obtained
approximately $1.4 million in net proceeds as a result of this registered direct
offering.


In December 2013, we sold an aggregate of $1.1 million in unsecured convertible
promissory notes, along with warrants to purchase 1.1 million shares of our
common stock, in a private placement transaction with certain accredited
investors.  The notes mature two years after issuance, require the payment of
interest at the rate of 4% per year (payable on maturity), and are convertible,
at the holder’s option, into unregistered shares of our common stock at a
conversion price of $0.50 per share.  The warrants are immediately exercisable,
expire three years after issuance, have a cashless exercise feature, and may be
exercised to purchase unregistered shares of our common stock at an exercise
price of $0.75 per share.


During 2013, we received proceeds of $21,000 from the issuance of 19,000 shares
under our associate (employee) stock purchase plan, which was terminated
effective July 2013.  Also during 2013, we made a repayment of the line of
credit with Silicon Valley Bank of $0.4 million.


In September 2012, we sold approximately 348,000 shares of our common stock at
$4.05 per share pursuant to a registration statement on Form S-3 which was
declared effective by the SEC in September 2009.  We obtained approximately $1.2
million in net proceeds as a result of this registered direct offering.  During
2012, we also received $51,000 from the sale of approximately 12,000 shares of
common stock to our associates (employees) through our 2007 Associate Stock
Purchase Plan.  We also received a $0.4 million advance on our line of credit
with Silicon Valley Bank in 2012.


In December 2011, we sold approximately 664,000 shares of our common stock at
$5.00 per share pursuant to a registration statement on Form S-3 which was
declared effective by the SEC in September 2009.  We obtained approximately $2.9
million in net proceeds as a result of this registered direct offering. During
2011, we received $68,000 from the sale of approximately 14,000 shares of common
stock to our associates (employees) through our 2007 Associate Stock Purchase
Plan and we received approximately $0.2 million from the exercise of outstanding
stock options.  We used $36,000 for the payment of capital leases during 2011.


 
D-4

--------------------------------------------------------------------------------

 
We will likely be required to raise additional funding through public or private
financings, including equity financings. Any additional equity financings may be
dilutive to shareholders and may be completed at a discount to market price.
Debt financing, if available, would likely involve restrictive covenants similar
to or more restrictive than those contained in the security and loan agreement
we currently have with Silicon Valley Bank. Those covenants include maintaining
minimum tangible net worth, which we may not satisfy. There can be no assurance
we will successfully complete any future equity or debt financing. Adequate
funds for our operations, whether from financial markets, collaborative or other
arrangements, may not be available when needed or on terms attractive to us,
especially from markets which continue to be risk averse. If adequate funds are
not available, our plans to operate our business may be adversely affected and
we could be required to curtail our activities significantly and/or cease
operating.


Due to losses suffered from operations, for the year ended December 31, 2013,
our independent registered public accounting firm expressed substantial doubt
about our ability to continue as a going concern. We do not currently have
sufficient capital resources to fund our operations beyond April 2014. We
continue to experience operating losses. Management continues to seek financing
on favorable terms; however, there can be  no assurance that any such financing
can be obtained on favorable terms, if at all. At present, we have no
commitments for any additional financing. If we are unable to generate
sufficient revenue, find financing, or adjust our operating expenses so as to
maintain positive working capital, then we likely will be forced to cease
operations and investors will likely lose their entire investment.


Line of Credit


In March 2010, we entered into a Loan and Security Agreement with Silicon Valley
Bank (the “Loan and Security Agreement”), which was most recently amended
effective March 6, 2014.  The Loan and Security Agreement provides us with a
revolving line-of-credit at an annual interest rate of prime plus 1.5%, the
availability of which is the lesser of (a) $1.5 million, or (b) the amount
available under our borrowing base (75% of our eligible accounts receivable plus
50% of our eligible inventory) minus (1) the dollar equivalent amount of all
outstanding letters of credit, (2) 10% of each outstanding foreign exchange
contract, (3) any amounts used for cash management services, and (4) the
outstanding principal balance of any advances.  In connection with the July 2010
lease amendment for our corporate offices, Silicon Valley Bank issued a letter
of credit which as of December 31, 2013 was in the amount of $180,000 along with
a letter of credit issued to a vendor for $50,000.


As of December 31, 2013, we were not in compliance with the tangible net worth
requirement and therefore not eligible to draw down on the line of credit.  As
of December 31, 2013, our tangible net worth totaled $1.6 million or $0.6
million below the minimum required amount per the terms of the Loan and Security
Agreement.  We had no outstanding balance under this loan agreement (other than
our letter of credits) as of December 31, 2013.


Under the Loan and Security Agreement, we are generally required to obtain the
prior written consent of Silicon Valley Bank to, among other things, (a) dispose
of assets, (b) change its business, (c) liquidate or dissolve, (d) change CEO or
COO (replacements must be satisfactory to the lender), (e) enter into any
transaction in which our shareholders who were not shareholders immediately
prior to such transaction own more than 40% of our voting stock (subject to
limited exceptions) after the transaction, (f) merge or consolidate with any
other person, (g) acquire all or substantially all of the capital stock or
property of another person, or (h) become liable for any indebtedness (other
than permitted indebtedness). The line of credit is secured by all our assets
and matures on July 15, 2014.  Starting with the month ending March 31, 2014,
our new tangible net worth requirement has been reduced to $150,000 as of the
end of each month and, commencing with the quarter ending March 31, 2014, the
minimum tangible net worth requirement increases, commencing with the quarter
ending March 31, 2014 and each quarter thereafter, by the sum of (a)
fifty-percent (50%) of our quarterly net income (without reduction for any
losses) for such quarter, plus (b) fifty-percent (50%) of all proceeds received
from the issuance of equity during such quarter and/or the principal amount of
all subordinated debt incurred during such quarter.  We must comply with this
tangible net worth minimum in order to draw down on such line of credit and also
while there are outstanding credit extensions (other than our existing lease
letter of credit).


 
D-5

--------------------------------------------------------------------------------

 


Exhibit E


The Form of Accredited Investor Certification is attached hereto.







